PER CURIAM.
Order amended so as to read: “Judgment reversed upon questions of law and of fact, and new trial ordered before another referee, with costs to the appellant to abide event. This amendment is upon condition, however, that the appellant, within 10 days after entry and service of a copy of the order to be entered hereon, be permitted to withdraw his appeal to the Court of Appeals, without costs, and upon such withdrawal that the respondent, within 30 days thereafter, pay to the appellant the costs and disbursements of the appeal to the Court of Appeals, including the money expended for the purchase of the printed record. In case of the failure of the respondent to pay said costs and disbursements, the motion is denied, with $10 costs. The order to be settled before Mr. Justice WILLIAMS upon two days’ notice.” See 75 N. Y. Supp. 197.